DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1-4, 7-10 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al (US2020/0125953) in view of Wang et al (US2020/0082165) and further in view of Lee et al (US2018/0268220).

Regarding claims 1, 7 and 13, Yoo teaches a computer-implemented method for multi-sample dropout in deep neural network training, the method comprising:
(Yoo, Fig. 5; “the superset may comprise three instances of the group of neural processing units 502: 508a, 508b, and 508c”, [0056])
creating, starting from a dropout layer and ending at a loss function layer, multiple dropout samples in a minibatch;
(Yoo, Fig. 2D; deep convolutional network (DCN) 200; Fig. 4, a dropout layer is introduced, [0051-0053]; Fig. 5, parallel MC dropouts for improving MC dropout procedure, [0053-0054]; “At 504, the group of neural processing units 502 in the layer of the neural network may be replicated/copied to form a superset 506 of neural processing units”, [0056], each copy of data is a minibatch; dropout layer 512 of Fig. 5 => a softmax function 222, “A softmax function (not shown) may convert the numbers in the second feature vector 228 to a probability. As such, an output 222 of the DCN 200 is a probability of the image 226 including one or more features”, [0034]; if Pi = probability of the i-th feature, (1-Pi) may be considered as the i-th loss value of the i-th feature; the softmax function is a loss function)
applying, at the dropout layer, multiple random masks for respective ones of the multiple dropout samples;
(Yoo, Fig. 4; “At 404, one or more weights in the set of weights may be dropped/zeroed out (e.g., randomly) using the MC dropout algorithm described above”, [0051]; Fig. 5, “parallel MC weight dropout”, [0054], Monte Carlo dropout (random dropout) is applied to three instances 508a, 508b, and 508c, [0054-0056])
applying, at a fully connected layer, a shared parameter for all of the multiple dropout samples; and
(Yoo, Fig. 5, “Each instance 508a, 508b, or 508c of the group of neural processing units 502 may be associated with its own set of weights, based on a shared set of non-zeroed out weights 516”, [0057], group of convolution with shared weight 514; layer 518 can be a fully connected layer, “The connections between layers of a neural network may be fully connected or locally connected”, [0029])
	Yoo does not expressly disclose but Wang teaches:
calculating, after the loss function layer, a final loss value, by averaging loss values of the respective ones of the multiple dropout samples.
(Wang, “It integrates a plurality of classifiers in parallel, allowing all sub-classifiers to work together to make the final decision,… The ensemble model that has been successfully verified and applied in the field of pedestrian detection is only the integrated CNN (Convolutional Neural Network) model, which trains a plurality of CNN models in parallel, then inputs each sample into each CNN model, and finally takes the maximum, minimum, or average of the scores of the output as the final classification result for the sample”, [0007]; “The idea of the classification algorithm based on the integrated CNN model is to construct a plurality of different CNN networks by using different nodes of the dropout in the full connection layer; and train each CNN network by using samples. Finally, the maximum, minimum, and average values of each network's output are used to complete the classification”, [0010]; note that in Fig. 5 of Yoo, each instance branch (e.g., 508a-508c) may have a softmax output layer 222 (Fig. 2D, [0034]) for generating a loss value (1-Pi) (discussed above); the multiple loss function outputs from instance branches (508a-508c) may be averaged to produce an final averaged loss value (1-Pi)_average using the method of Wang)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Wang into the system or method of Yoo in order to achieve better classification results by averaging outputs of multi-neural networks to mimic the human brain decision making process (Wang, [0043]). The combination of Yoo and Wang also teaches other enhanced capabilities.

Regarding claims 2, 8 and 14, the combination of Yoo and Wang teaches its/their respective base claim(s).
The combination further teaches the computer-implemented method of claim 1, wherein the shared parameter is a connection weight.
(Yoo, Fig. 5, group of convolution with shared weight 514)

Regarding claims 3, 9 and 15, the combination of Yoo and Wang teaches its/their respective base claim(s).
The combination further teaches the computer-implemented method of claim 1, wherein different random masks are applied to the respective ones of the multiple dropout samples such that different subsets of neurons are discarded from the respective ones of the multiple dropout samples.
(Yoo, Fig. 4; “At 404, one or more weights in the set of weights may be dropped/zeroed out (e.g., randomly) using the MC dropout algorithm described above”, [0051]; Fig. 5, “parallel MC weight dropout”, [0054], Monte Carlo dropout (random dropout) is applied to three instances 508a, 508b, and 508c, [0054-0056])

Regarding claims 4, 10 and 16, the combination of Yoo and Wang teaches its/their respective base claim(s).
The combination further teaches the computer-implemented method of claim 1, wherein a same loss function is used for calculating the loss values of the respective ones of the multiple dropout samples.
(Yoo, see comments on claim 1; Yoo, each instance branch (Fig. 5, 508a-508c) may have the same softmax function (Fig. 2D, layer 222, [0034]) for producing the corresponding loss value (1-Pi); the softmax function is a loss function)


Allowable Subject Matter
Claim(s) 5-6, 11-12 and 17-18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening Claim(s).

The following is a statement of reasons for the indication of allowable subject matter:

Claim(s) 5-6, 11-12 and 17-18 recite(s) limitation(s) related to applying horizontal flipping in a pooling layer for half of the dropout samples. There are no explicit teachings to the above limitation(s) found in the prior art cited in the rejection to its/their base claim(s).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIANXUN YANG/
Primary Examiner, Art Unit 2664				8/6/2022